Certificate of Designations STAFFING 360 SOLUTIONS, INC. CERTIFICATE OF DESIGNATIONS OF PREFERENCES, POWERS,RIGHTS AND LIMITATIONSOFSERIES D REDEEMABLE CONVERTIBLE PREFERRED STOCK The undersigned, Matthew James Briand and David Faiman, hereby certify that: 1.The undersigned are the Chief Executive Officer and Chief Financial Officer, respectively, of Staffing 360 Solutions, Inc., a Nevada corporation (the “Corporation”); 2.The Corporation is authorized to issue 20,000,000 shares of preferred stock, $0.00001 par value, of which 1,663,008 shares are designated as Series A, all of which are issued and outstanding, and 200,000 shares are designated as Series B, 133,000 of which are issued and outstanding, and 2,000,000 of Series C of which 175,439 are issued and outstanding; and 3.The following resolutions were duly adopted by the Board of Directors: WHEREAS, the Certificate of Incorporation of the Corporation provides for a class of its authorized stock known as preferred stock, comprised of 20,000,000 shares, $0.00001 par value per share (the “Preferred Stock”), issuable from time to time in one or more series; WHEREAS, the Board of Directors of the Corporation is authorized to fix the dividend rights, Accrual Rate, powers, voting rights, conversion rights, rights and terms of redemption and liquidation preferences of any wholly unissued series of Preferred Stock and the number of shares constituting any Series and the designation thereof, of any of them; WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant to its authority as aforesaid and as set forth in this Certificate of Designations of Preferences, Powers, Rights and Limitations of Series D Redeemable Convertible Preferred Stock, to designate the rights, preferences, restrictions and other matters relating to the Series D Redeemable Convertible Preferred Stock, which will consist of up to 5,000 shares of the Preferred Stock which the Corporation has the authority to issue, as follows: NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide for the issuance of a series of Preferred Stock for cash, notes or exchange of other securities, rights or property and does hereby fix and determine the powers, rights, preferences, restrictions and other matters relating to such series of Preferred Stock as follows: I.Terms of Preferred Stock.
